202 F.3d 1262 (10th Cir. 2000)
SHARON M. DETERS, also known as  Sharon M. Anderson ,  Plaintiff - Appellee ,v.EQUIFAX CREDIT INFORMATION  SERVICES, INC. ,    Defendant - Appellant .
No. 97-3340
UNITED STATES COURT OF APPEALS,  TENTH CIRCUIT
February 01, 2000

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF KANSAS. D.C. No. 96-2212-JWL [Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted]
Scott A. McCreight, (and Korey A. Kaul, Sprenger & McCreight, L.C.,  Kansas  City, Missouri, and Michael S. Ketchmark and Joseph K. Eischens, Davis,  Ketchmark & Eischens, Kansas City, Missouri, with him on the brief), for  Plaintiff-Appellee.
Michaela M. Warden (and Jack L. Whitacre and William C. Martucci, Spencer,  Fane, Britt & Browne, L.L.P., Overland Park, Kansas, with her on the brief), for  Defendant-Appellant.
Before BALDOCK , EBEL , and KELLY , Circuit Judges.
KELLY, Circuit Judge.


1
Defendant-Appellant, Equifax Credit Information Services, Inc. ("Equifax"), appeals from a $300,000 judgment entered on a jury verdict in  favor of Plaintiff-Appellee, Sharon Deters ("Ms. Deters"), on her sexual  harassment claim.  The jury awarded Ms. Deters $5,000 in compensatory  damages, and $1,000,000 in punitive damages, later reduced by the court to  $295,000 based on the cap established by 42 U.S.C. §a1981a(b)(3).  The district  court denied Equifax's post-trial motion for judgment as a matter of law, or  alternatively for a new trial or remittitur.  See Deters v. Equifax Credit  Information Servs., 981 F. Supp. 1381, 1384 (D. Kan. 1997).  On appeal, Equifax  contends that (1) the evidence is insufficient to support punitive damages based  upon a supervisor's alleged failure to investigate and take prompt corrective  action to stop the harassment; (2) it is not responsible for the conduct of its  supervisor either because it had no knowledge of that conduct or the supervisor  was not a policy maker and was acting in accordance with corporate policy, (3)  the district court erred in denying its post-trial motion for a new trial or  remittitur, and (4) the district court erred in admitting a videotape recounting  sexual harassment, thereby depriving it of a fair trial.  Our jurisdiction arises  under 28 U.S.C. §a1291 and we affirm.

Background

2
Ms. Deters worked in the administration department of Equifax in the Lenexa, Kansas office.  That office is engaged in the debt collection business. Debt collectors were supervised by assistant department managers (ADMs) and  both were considered the "revenue producers."  Ms. Deters presented evidence at  trial that during her tenure at Equifax, from August 1994 to October 1995, she  was repeatedly subject to sexual harassment, which she perceived as abusive, by  three male co-workers, and her original male supervisor.

1.The Harassment

3
Ms. Deters testified that one of her daily functions was to supply numbers  to the ADMs on the collection floor, on which their bonuses were based.  When  one ADM (first ADM) did not like the numbers he saw, he twisted her arm and  made her recalculate them.  If she would not recalculate them or walked away,  the ADM would yell "hey you F'ing B, get back here" or "come here you C."1   Aplt. App. 397, 410.  This was a daily occurrence.  See id. at 398, 470.  This  ADM also told crude sexually-oriented jokes.  According to Ms. Deters, another  ADM (second ADM) began the same type of activities directed toward her after  the first ADM started.  See id. at 414-15; 529-33.  She testified that both men  leered at her as she walked through the entire office handing out numbers to the  ADMs.  See id. at 415.


4
The first ADM frequently talked about sexual acts and breasts.  When he  told another female employee "that she had perky tits that looked right at him,"  Ms. Deters stared at him in shock only to be told "'what are you looking at, you  F'ing B.'" Id. at 401.  This ADM also grabbed Ms. Deters' arm, telling her "'my  you're a frail thing . . . if I was ever to have sex with you, I'd crush you like  grapes."  Id. at 406.  Ms. Deters complained about the first ADM and the second  ADM.  See id. at 401, 407, 531.  She took her complaints to Jim Taylor, the  general manager of the Lenexa office.  Ms. Deters also complained when she  overheard these ADMs discussing having sex with her.  The first ADM made a  bet with her original supervisor about "who [was going] to sleep with her first." Id. at 401-04, 433.  The original supervisor claimed to have won the bet.  Seeid. at 404, 432.


5
Ms. Deters also testified that her original supervisor frequently called her  at home "at any hour of the night and he'd want to talk," making it very clear that  he wanted to go out with her, even though she told him she was engaged and not  interested.  Id. at 425-27.  Ms. Deters complained to Mr. Taylor.  Seeid. at 431. According to Ms. Deters, when she unexpectedly needed two days off, her  original supervisor told her job was at risk and that she needed to meet him at a  restaurant to discuss it.  See id. at 428.  No business was discussed,  Ms. Deters  testified that she drove him home because he was intoxicated; when she was  leaving, he grabbed her and kissed her.  See id. at 430.  Ms. Deters complained  to  Mr. Taylor again, but to no avail.  Her original supervisor later stared at her chest  and asked if she wanted to take off her jacket.  See id. at 432.


6
Ms. Deters also testified that that she also had problems with a male  collector because he would touch her or grab her hand and tell her "I love  redheads."  Id. at 433.  She viewed his conduct as "very aggressive," despite her  saying "no," or "I'm busy" or walking away, the collector followed her or  approached her again.  Id. at 434.  The collector frequently asked Ms. Deters' to  see him play in a band; squeezing her arm or hands in a suggestive manner; she  would pull away and refuse.  See id. at 435.  She complained to Mr. Taylor  telling him that the collector's actions made her "very uncomfortable and that he  (the collector) wouldn't let it be.  That he was just being persistent and persistent  and persistent."  Id. at 435.  She also complained when the collector came into  her office, sat next to her, pushed her skirt up and begin rubbing her leg before  she fought him off.  Id. at 493.

II.   The Response

7
Just as the record is replete with testimony of co-workers corroborating  Ms. Deters version of the harassment, so too is it with testimony that she  routinely  complained to Mr. Taylor, who indicated that he would take care of it. Mr. Taylor was the highest managerial officer in the Kansas City office,  overseeing the entire staff, with the power to hire, fire, approve salaries, and  discipline individuals in the office.  He was designated specifically by Equifax to  implement its human resources policies, which included the sexual harassment  policy.  Ms. Deters presented evidence at trial that entitled the jury to believe that  (1) Mr. Taylor had personal knowledge of the harassment occurring including the  epithets, see id. at 471, and (2) Mr. Taylor's responses to her persistent  complaints were seriously deficient.  Ms. Deters testified that Mr. Taylor:


8
told me . . . that these were revenue producers.  These were people  producing revenue for the company.  That I needed to remember that  I was a non-revenue person or that I was in a non-revenue producing  department.


9
Id. at 412.  She further testified that the harassing conduct was explained to her  as a by-product of the "hard core" and "rough around the edges" personality type  necessary to be a collector, and that she had to tolerate the name calling and the  language.  Id. at 413, 473-74.  In response to the groping incident, she was told  "that [the collector] was friendly, that [she was] reading too much into it."  Id. at  494.


10
Evidence was also presented that Equifax's home office in Atlanta was  aware that Ms. Deter's co-worker, Angel Pernice, was subject to sexual  harassment in the same time period, by the second ADM who persistently  harassed Ms. Deters.  The human resources officers in Atlanta delayed  investigation of Pernice's allegations for six months, and only commenced their  investigation after Ms. Deters severed her employment with Equifax.

Discussion

11
We review the district court's denial Equifax's motion for judgment as a  matter of law de novo, applying the same legal standard as the district court.  See Baty v. Willamette Industries, Inc., 172 F.3d 1232, 1241 (10th Cir. 1999). Equifax is only entitled to judgment as a matter of law if the "'evidence points  but one way and is susceptible to no reasonable inferences supporting the party  opposing the motion.'" Id. (quoting Mason v. Oklahoma Turnpike Auth., 115  F.3d 1442, 1450 (10th Cir. 1997).  In our review of the record, we will not weigh  evidence, judge witness credibility, or challenge the factual conclusions of the  jury.  Id.  Judgment as a matter of law in favor of Equifax is appropriate only if  "'there is no legally sufficient evidentiary basis ... with respect to a claim or  defense ... under the controlling law.'" Id. (quoting Harolds Stores, Inc. v.  Dillard Dep't Stores, 82 F.3d 1533, 1546-47 (10th Cir. 1996) (internal quotes and  citation omitted).  We consider the evidence, and any inferences drawn therefrom  in favor of Ms. Deters, the non-moving party.  Id.


12
We review the district court's denial of a motion for a new trial for abuse  of discretion, reversing only if it clearly erred, or ventured beyond the limits of  permissible choice.  Id.  We review the district court's denial of remittitur for  "'manifest abuse of discretion'".  Id. (quoting Vining v. Enterprise Fin. Group,  Inc., 148 F.3d 1206, 1216 (10th Cir. 1998).


13
Equifax does not argue, nor could it,  that the conduct of the ADMs, the  collector and the original supervisor as portrayed by Ms. Deters is insufficient to  constitute hostile work environment sexual harassment.  See Harris v. Forklift,  Systems, Inc., 510 U.S. 17, 21 (1993) (requiring that the conduct be severe or  pervasive enough to create an objectively hostile or abusive work environment  and that the victim perceive it as such); 29 C.F.R. §a1604.11(a).  Nor does it  argue that it took immediate and appropriate corrective action.  See Hirschfeld v.  New Mexico Corrections Dep't, 916 F.2d 572, 577 (10th Cir. 1990); 29 C.F.R.  §a1604.11(d).


14
III.      Evidence of "Reckless" or "Malicious" Conduct


15
Rather, Equifax argues, as a matter of law, that Ms. Deters is not entitled  to punitive damages because Mr. Taylor was merely negligent, and there is not  sufficient evidence to support a finding that his conduct was "reckless" or  "malicious."  Equifax argues that Ms. Deters' testimony that she complained to  Mr. Taylor regularly, describing the nature of the harassment, is not credible, and urges us to consider its version of what Mr. Taylor knew, rather than the  evidence Ms. Deters' presented at trial.2 Equifax claims that Mr. Taylor did not  know the extent to which Ms. Deters suffered sexual harassment; he did not  know the types of sexually charged, vulgar language that co-workers used, nor  was he privy to fact that Ms. Deters was subject to further unwanted groping by a  co-worker (second ADM) whom Mr. Taylor had previously admonished for  similar conduct.  Equifax asserts that Mr. Taylor merely failed to communicate  effectively with his staff.  In sum, Equifax concludes that such inadvertence, mistake, and errors of judgment are at most simple negligence, and do not satisfy  the recklessness or malice requirement for the award of punitive damages.


16
Whether there is sufficient evidence to support a punitive damages award  is a question of law which we review de novo.  See Fitzgerald v. Mountain States  Tel. & Tel. Co., 68 F.3d 1257, 1262 (10th Cir. 1995).  To be eligible for punitive  damages, a complaining party must show that the respondent engaged in  discriminatory practice or practices with malice or with reckless indifference to  federally protected rights.  42 U.S.C. § 1981a(b)(1); See alsoKnowlton v.  Teltrust Phones, Inc., 189 F.3d 1177, 1186 (10th Cir. 1999).  "Malice" and  "reckless indifference" in this context refer not to the egregiousness of the  employer's conduct, but rather to the employer's knowledge that it may be acting  in violation of federal law.  See Kolstad v. American Dental Association, 119  S.Ct. 2118, 2124 (1999).  More specifically, recklessness and malice are to be  inferred when a manager responsible for setting or enforcing policy in the area of  discrimination does not respond to complaints, despite knowledge of serious  harassment.  See Baty, 172 F.3d at 1244-45.


17
In the instant case, Ms. Deters introduced evidence that entitled the jury to  believe that she persistently complained to Mr. Taylor, describing to him in  excruciating detail, the nature of the sexual harassment to which she was  subjected.  Moreover, she introduced evidence, including the testimony of two  witnesses, that Mr. Taylor personally observed instances in which Ms. Deters was  verbally abused with vulgar language, and lewd jokes and comments were made  in her presence.  According to this evidence, Mr. Taylor was wholly  unresponsive.  When Ms. Deters complained about co-workers insulting her  using vulgar sexual language, Mr. Taylor responded that these men were  "hardcore" and reminded Ms. Deters that they were revenue producers, and that  she was not.  On another occasion when Ms. Deters complained about being  groped and fondled by a co-worker, Mr. Taylor responded that he was just  friendly, and that she was reading too much into it.  By his own testimony, Mr.  Taylor stated that he knew that this type of conduct constitutes sexual  harassment.  Thus, Ms. Deters presented evidence from which a reasonable jury  could have inferred that management not only did not respond to her complaints,  but also minimized and disregarded them so as to protect the "revenue producers"  in the operation.  On this evidence a jury could reasonably conclude that Equifax  acted with malice or reckless indifference with respect to sexual harassment,  entitling Ms. Deters to punitive damages.  See Baty, 172 F.3d at 1244-45.


18
Equifax argues that Ms. Deters' evidence is not credible, and that we  should instead consider that Mr. Taylor denied that Ms. Deters ever complained  with specificity, and that he contradicted her testimony and the testimony of  others that he witnessed acts of sexual harassment.  However, in making this  argument, Equifax ignores our standard of review.  We are compelled to draw  every reasonable inference in Ms. Deters' favor.  See Baty, 172 F.3d at 1241. The credibility of witnesses is for the jury to evaluate, and we will not disturb its conclusion.  See Thunder Basin Coal Co. v. Southwestern Public Service Co.,  104 F.3d 1205, 1212 (10th Cir. 1997); see also FDIC v. Hamilton, 122  F.3d 854,  860 (10th Cir. 1997) ("We are not empowered to undertake a review of the  evidence which would amount to a trial de novo").  We thus reject Equifax's  argument that the evidence was insufficient to support an award of punitive  damages.


19
IV.  Mr. Taylor's Managerial Status and Equifax's Knowledge


20
Equifax next argues that even if Taylor did act in a reckless and malicious  fashion, liability for punitive damages may not be imputed to Equifax itself, as  Mr. Taylor is not a managerial-level employee, and that his alleged non-responsiveness is contrary to Equifax's good-faith policies against sexual  harassment.  Additionally, Equifax argues that it is not liable for punitive  damages, as it had no notice of the misconduct Ms. Deters alleges.


21
We note at the outset that employer malice or reckless indifference in  failing to remedy or prevent a hostile or offensive work environment of which  management-level employees knew or should have known is premised on direct  liability, not derivative liability, according to the doctrine of respondeat  superior.3  See generallyAdler v. Wal-Mart Stores, 144 F.3d 664, 673 (10th Cir.  1998) (discussing direct liability in the context of compensatory damages).  Thus,  the district court's discussion of direct liability was neither novel nor in error, as  Equifax claims.  The relevant inquiry for Equifax's liability in the instant case is  whether Equifax had actual or constructive knowledge of the harassment, and  whether its response was adequate.  Id.


22
In evaluating a company's liability for punitive damages, Congress has  imposed a stricter standard than prevails in evaluating a company's liability for  compensatory damages.  In the area of liability for punitive damages we must be  governed by the statutory language recently enacted by Congress in the Civil  Rights Act of 1991.  This statutory standard reads as follows:


23
A complaining party may recover punitive damages  under this section against a respondent . . . if the  complaining party demonstrates that the respondent  engaged in a discriminatory practice or discriminatory  practices with malice or with reckless indifference to  the federally protected rights of an aggrieved individual.


24
42 U.S.C. § 1981a(b)(1).  The statute speaks in terms of an employer acting  recklessly or maliciously.  Thus, we are required to determine who qualifies as  the employer for purposes of imposing direct punitive liability.


25
Here, we need not decide whether Mr. Taylor was a sufficiently highly  ranked managerial or policy-making employee such that his knowledge of the  harassment Ms. Deters suffered would be imputed as a matter of law to Equifax. It is sufficient here that Equifax had specifically designated Mr. Taylor as a final  representative of the company to implement the sexual harassment policy in its  Lenexa branch, and to process complaints of sexual harassment.  Equifax's  policy, as published to its employees in its handbook, reads as follows:


26
If you feel that you are being harassed in any way by another  employee . . . you should talk to your supervisor immediately.  The  matter will be thoroughly investigated, and where appropriate,  disciplinary action will be taken.  If you do not feel that you can  discuss the matter with your supervisor or if you are not satisfied  with the way your complaint has been handled, please contact either  your human resources officer or Becky Padgett, vice  president Corporate Human Resources.  You will not be penalized  in any way for reporting such conduct whether it involves yourself  or another person.


27
Mr. Taylor was the human resources officer for Equifax's Lenexa branch. When a company specifically designates a particular employee within the  company as a final person responsible for enforcing that company's policy  against discrimination, then by the company's own designation, information  provided to such an employee is knowledge to the company.


28
Further enhancing Equifax's knowledge of sexual harassment, occurring in  its Lenexa branch is the fact that the human resources employees at the Equifax  home office in Atlanta had been made aware of Ms. Pernice's allegations against  a second ADM who also perpetrated harassment against Ms. Deters, similar in  nature and near in time.  See Hirase-Doi v. U.S. West, 61 F.3d 777, 784 (10th  Cir. 1995).  The second ADM was accused by Ms. Pernice of surreptitiously  looking down her blouse while on a business trip in Atlanta, and then  memorializing the event by discussing it with another co-worker on a videotape. Ms. Deters was being harassed during the same period, the summer of 1995,  when Ms. Pernice complained of harassment.  Ms. Pernice made complaints both  to Mr. Taylor, and to human resources employees at the Equifax home office in  Atlanta, describing the contents of the videotape.  Equifax vice-president William  Cheeks was visiting the Lenexa office at the time Mr. Taylor received the  complaint and videotape.  Thus, following our reasoning in Hirase-Doi, Ms.  Deters may rely on Equifax's notice of evidence of sexual harassment perpetrated  against Ms. Pernice.  Id.


29
Thus, having determined that Equifax had knowledge of the ongoing  harassment suffered by Ms. Deters, we must evaluate its response.  We look to  the responses of Mr. Taylor to Ms. Deters' persistent complaints.  See Adler,  144  F.3d at 677 (evaluating responses of management-level employees for purposes  of imputing direct liability to employer).  Our previous discussion of Mr.  Taylor's responses amply demonstrates that Equifax's responses to Ms. Deters'  complaints were not merely inadequate, but rather reckless and malicious.  Seesupra Part III.  In sum, Mr. Taylor - the manager specifically charged by Equifax  with the enforcement and implementation of the sexual harassment policy at the  Lenexa office - responded to Ms. Deters' numerous complaints with utter  disregard of her rights, actually condoning the harassment for the sake of  protecting Equifax's revenue producing employees.


30
Finally, Equifax argues that even assuming that Mr. Taylor was a  management-level employee for purposes of imputing punitive liability, his  misconduct is not attributable to Equifax, because it goes against the company's  good-faith policies against sexual harassment.  It is certainly true, as the Supreme  Court recently stated, that in the context of punitive damages, an employer may  not be liable for the discriminatory employment decisions of management-level  employees where these acts are contrary to good-faith efforts on the part of the  employer to comply with Title VII.  See Kolstad, 119 S. Ct. at 2129.  This  principle is meant to advance the purposes of Title VII by encouraging the  remediation and prevention that lie at the heart of the statute's goals.  Id.  It  would defeat these purposes to hold an employer strictly liable for the acts of  rogue managers when it has made every effort to comply with Title VII's  requirements.  However, Kolstad was a case involving vicarious liability, unlike  this case which is premised on a theory of direct liability.  Thus, the good-faith  defense does not apply.  It is negated by a showing of direct malice or reckless  indifference to federally protected rights of Ms. Deters, by Mr. Taylor who was  designated by the company as a final decision-making authority responsible for  implementing the company anti-discrimination policy in the Lenexa office.


31
V.   Excessiveness of Punitive Damages Award


32
Equifax next argues that even if Ms. Deters is entitled to punitive damages,  the award is excessive and contrary to constitutional, common law, and statutory  criteria.  Equifax thus requests a remittitur or a new trial.  Equifax claims that the  size of the award is excessive because, even assuming Mr. Taylor had notice  requiring further investigation, the sexual harassment involved was minor and  innocuous, not involving any unwanted touching, egregious or blatant kidding or  chiding or embarrassing sexual references in the workplace.  Thus, it was  impossible for Equifax to be on notice that it would be exposed to a punitive  award of this magnitude.  Equifax concedes that if punitive damages are  permissible in this case, under the facts as it renders them, an award of $50,000  would be appropriate.  Equifax also argues that the ratio of punitive damages to  compensatory damages is excessively disproportionate.  Equifax finally argues  that because the conduct in question was not egregious, the district court should  have further reduced the punitive award below the amount remaining under the  statutory cap, after compensatory damages were calculated.


33
The Supreme Court has articulated the standard for constitutionally  excessive punitive damages awards.  See BMW of North America v. Gore, 116  S.Ct. 1589, 1595 (1996); see also Continental Trend Resources Inc. v.  OXY USA  Inc., 101 F.3d 634, 636 (10th Cir. 1996).  One must receive fair notice both that  certain conduct will subject him to punishment, and the possible severity of the  punishment that may be imposed.  See Continental Trend, 101 F.3d at 636  (quoting BMW, 116 S.Ct. at 1598).  There are three "guideposts" involved in this  fair notice calculus.  See id.  First, and most important, is the reprehensibility of  defendant's conduct.  See id.  Second, is the ratio of the punitive damages  awarded to the actual harm inflicted on the plaintiff.  See id.  The third  guidepost  is a comparison of the punitive damages award with "'the civil or criminal  penalties that could be imposed for comparable misconduct.'" Id. (quoting BMW,  116 S.Ct. at 1603).  Additionally, in analyzing a punitive damages award for  excessiveness, we must consider the goal of deterrence.  Id. at 641 (citing BMW,  116 S.Ct. at 1603).  The size and wealth of the defendant are relevant factors in  this regard.  Id.


34
Applying this analysis to the instant case, we are unpersuaded by Equifax's  arguments.  Equifax certainly had notice that it could be subject to punitive  damages for involvement in discriminatory practices with malice or with reckless  indifference to an individual's federally protected rights, by virtue of the plain  language of Title VII itself.  See 42 U.S.C. § 1981a(b)(1); seealso Baty, 172  F.3d at 1244 (holding that the provision for punitive damages in the statute itself  constitute notice.).  Equifax argues that it could not have anticipated that it would  be exposed to the statutory maximum for damages, given what occurred here. However, Equifax's argument relies on our accepting its rendering of the facts,  rather than following our standard of review, reviewing the facts in the light most  favorable to the prevailing party.  See Anaeme v. Diagnostek, Inc., 164 F.3d  1275, 1284 (10th Cir. 1999).  Evidence was presented to the jury that Equifax  had repeated notice of severe and pervasive sexual harassment.  Instead of taking  immediate appropriate and corrective action reasonably calculated to end the  harassment, Mr. Taylor offered Ms. Deters legally indefensible reasons why the  harassment should be overlooked, i.e. the ADMs and the collectors were revenue  producers and she was not; the ADMs were "hard core" and such an attitude was  necessary to a successful collector.  Though its responses were wanting, it is  evident that Equifax had fair notice that it could be exposed to the statutory  maximum for damages under 42 U.S.C. 1981a(b)(3).


35
Equifax argues that the award should be reduced because the ratio of  compensatory to punitive damages is wholly disproportionate.  Equifax claims  that under controlling precedents, a punitive damages ratio of 6:1 is the  maximum constitutionally permissible.  However, Equifax misconstrues the  relevant precedent.  Both BMW and Continental Trend noted that these firm  ratios are most applicable to purely economic injury cases where injury is not  hard to detect.  See Continental Trend, 101 F.3d at 639.  Moreover, both the  Supreme Court and this court acknowledge that low awards of compensatory  damages may support a higher ratio if a particularly egregious act has resulted in  a small amount of economic damages.  See id. (citing BMW, 116 S.Ct.  at 1602). Additionally, as in cases such as Ms. Deters', where the injury is primarily personal, a greater ratio may be appropriate.  Id. at 638.  In fact, the Seventh  Circuit has held that punitive damages are available for sexual harassment under  Title VII, even in the total absence of compensatory damages.  See Timm v.  Progressive Steel Treating, Inc., 137 F.3d 1008, 1010 (7th Cir. 1998).  Despite  Equifax's arguments to the contrary, the jury certainly could have perceived  Equifax's lack of an effective response as recklessly indifferent.  We are not  persuaded that the ratio between compensatory and punitive damages in the  instant case is unconstitutionally disproportionate.  Thus, the district court's  refusal to further reduce the punitive damages was not an abuse of discretion.


36
In assessing the reasonableness of the punitive damages award in the  instant case, we must consider the purposes of such a remedy, namely to punish  and deter.  See BMW, 116 S.Ct. at 1595.  In this respect, the wealth and size of  the defendant are relevant considerations.  See Continental Trend, 101 F.3d at  641.  We agree with the district court that Equifax's gross operating revenue of  $1.8 billion in 1996 could be considered in levying a substantial punitive  damages award.


37
Finally, Equifax argues that the district court should have reduced the  punitive damages award below the remainder left under the cap provided by  1981a(b)(3), because the statutory maximum should be reserved for the most  severe misconduct.  See Hennessy v. Penril Datacomm Networks, Inc., 69 F.3d  1344, 1355 (7th Cir. 1995).  The Second Circuit's reasoning in Luciano v. The  Olsten Corp., 110 F.3d 210 (2nd Cir. 1997), relied upon by the district court, is  persuasive.  Section 1981a establishes a regime whereby the jury will set the  damages, without reference to the statutory cap.  Then, if the damages awarded  exceed the relevant limit, the district court shall reduce the amount so that it  conforms to the statutory cap.  The statutory cap is not the limit of a damages  spectrum, within which the judge might recalibrate the award given by the jury. See Luciano, 110 F.3d at 221 (citing H.R. Rep. No. 40(I), 102d Cong., 1st Sess.  72 (1991), reprinted in, 1991 U.S.C.C.A.N. 610).  To treat it as such would be to  invade the province of the jury, something explicitly contrary to the purposes of  1981a.  See id.  Thus, only when an award would "'shock the judicial  conscience,  and constitute a denial of justice,' for example because it would 'result in the  financial ruin of the defendant' or 'constitute a disproportionately large  percentage of a defendant's net worth,'" will we reduce the award below the  statutory cap.  See id. (quoting Vasbinder v. Scott, 976 F.2d 118, 121  (2nd Cir.  1992)); see also Baty, 172 F.3d at 1245.  Given the facts of this case,  the punitive  award, being the remainder left under the statutory cap, does not shock the  conscience.  Thus, we hold that the district court did not abuse its discretion in  reducing the punitive award to conform with the limits established by 1981a.

VI.  Admission of the Video Tape

38
Equifax argues that the district court erroneously admitted a videotape of  the second ADM describing how he leered at Ms. Pernice's breasts and body  during a cab ride on an out-of-town business trip.  Equifax argues that the district  court wrongly admitted the videotape under the theory that it was evidence of  notice to Equifax in Ms. Deters' case.  Equifax argues that this tape could not  constitute notice because the harassment on the tape was different in kind from  that alleged by Ms. Deters.  Moreover, Equifax argues that the videotape was  irrelevant, because the Atlanta office of Equifax only received a recitation of the  tape's contents.  Finally, Equifax argues that the videotape was unfairly  prejudicial and inflamed the jury against Equifax.


39
As stated previously, Ms. Deters is entitled to rely on Equifax's notice of  any evidence of sexual harassment by a perpetrator that is similar in nature and  near in time to his harassment of Ms. Deters for purposes of imputing liability. See generally Hirase-Doi, 61 F.3d at 784.  Ms. Deters presented  evidence that  entitled the jury to believe that the second ADM on the Pernice videotape also  harassed her in a similar manner.  The events involving Ms. Deters corresponded  in time with the rendition of events captured on videotape.  Moreover, Mr. Taylor  and possibly Mr. Cheeks personally viewed the videotape.  Thus, the district  court properly admitted the videotape into evidence to show that Equifax was on  notice that Ms. Deters was being sexually harassed.


40
Equifax's argument that the admission of the videotape was unfairly  prejudicial is likewise without merit.  Evidence should be excluded under Rule  403 only if the probative value of the evidence is substantially outweighed by  unfair prejudice. aSee Securities and Exchange Commission v. Peters,  978 F.2d  1162, 1171 (10th Cir. 1992).  In performing the 403 balancing, the court should  "'give the evidence its maximum reasonable probative force and its minimum  reasonable prejudicial value.'" Id. (quoting 1 J. Weinstein & M. Burger,  Weinstein's Evidence ¶ 403 [3], at 403-25 to 403-26 (1982).  The district court is  clearly in a superior position to perform this analysis, and thus is accorded broad  discretion in making such decisions. aId.  Reversal is not warranted absent a  showing of clear abuse of discretion.  Id.  We find no such abuse in the instant  case.  The videotape was probative of Equifax's knowledge, for the reasons given  above, and resulted in no unfair prejudice to Equifax.  As has been stated many  times, Rule 403 does not protect a party from all prejudice, only unfair prejudice. The videotape was properly admitted, and the district court did not abuse its  discretion.


41
AFFIRMED.  Equifax's motion to include an item in the record pursuant  to  10th Cir. R. 10.3.3 is GRANTED and Equifax's letter request for permission to  provide additional transcript citations in response to oral argument is GRANTED.



Notes:


1
  Repeated use of such epithets in the  workplace can contribute to a  finding of sexual harassment.  See Winsor v. Hinckley Dodge, Inc., 79 F.3d  996,  1000 (10th Cir. 1996).


2
  Equifax also argues that the behavior of one  of Ms. Deters' harassers is  beyond our consideration, as it transpired more than 300 days before the filing of  Ms. Deters' charges.  See 42 U.S.C. 2000e-5(e)(1).  However, Equifax fails to  note that the jury found that Ms. Deters was subject to a continuing violation.  Therefore, we may consider these events by virtue of the "continuing violation"  exception to the limitations period.  See Hunt v. Bennett, 17 F.3d 1263, 1266  (10th Cir. 1994).


3
  An employer is vicariously liable for a  supervisor's creation of a sexually  hostile work environment, but may be able to raise the affirmative defense "'that  the employer exercised reasonable care to prevent and correct promptly any  sexually harassing behavior.'" Baty, 172 F.3d at 1242 (quoting Burlington  Industries, Inc. v. Ellerth, 118 S.Ct. 2257, 2270 (1998)).  Thus, vicarious liability  applies to situations in which a supervisor perpetrates harassment himself,  whereas a theory of direct liability is more appropriate where an employer fails to  respond adequately to harassment of which a management-level employee knew  or should have known.  This distinction is subtle, but proves to be crucial to our  discussion of Equifax's invocation of a "good-faith" defense.